743 N.W.2d 615 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Eugene CASTRO, a Minnesota Attorney, Registration No. 335915.
No. A07-2416.
Supreme Court of Minnesota.
January 14, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility *616 (RLPR), based on an order of the Appellate Division of the Supreme Court for the First Judicial Department for the State of New York filed on October 18, 2007, disbarring respondent following his felony conviction in New York of offering a false instrument for filing. The Director and respondent have entered into a stipulation under which respondent admits the allegations of the petition for reciprocal discipline and waives his rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate reciprocal discipline is disbarment.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Eugene Castro is disbarred. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals), and shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice